Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13, line 20 recites “the second side edge is displace a predetermined distance from the first side edge”.  The claim should recite the word “displaced” instead in order to be grammatically correct. Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for the limitation stating that the first and second inner films are “fixed to the outer film by a heat sealing part extending continuously along peripheral edge parts”. Specifically, figs 2-5 only show the heat sealing part along the long side of the outer film(connected to inner film) and only on a portion of the short side of the outer film(connected to bottom of inner film). They do not show the heat seal extending all the way around the peripheral edge parts of inner films 16a and 16b. Referring to fig 2, there is a noticeable gap in the heat seal and it does not extend continuously along the bottom(peripheral edge) of inner film 16a. 
In fact, this limitation is at odds with a further limitation defining the heat sealing part as only reaching the first side edge of the strip-dividable section on one side and not reaching the second side edge. This is in contrast to the heat sealing part being “continuously along peripheral edge parts” as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 13 now recites that the first and second inner films are “fixed to the outer film by a heat sealing part extending continuously along peripheral edge parts”. This limitation is at odds with a further limitation defining the heat sealing part as only reaching the first side edge of the strip-dividable section on one side and not reaching the second side edge. This is in contrast to the heat sealing part being “continuously along peripheral edge parts” as claimed.

Response to Arguments
Applicant’s arguments, filed 12/16/2020, with respect to Shimizu have been fully considered and are persuasive.  The 103 rejection of claims 13-15 has been withdrawn. However, please see the new 112(a) and 112(b) rejections above.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791